                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FISHMAN, et al.,                            Case No. 17-cv-05351-WHA (TSH)
                                   8                    Plaintiffs,
                                                                                           DISCOVERY ORDER
                                   9             v.

                                  10     TIGER NATURAL GAS, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          As previewed in ECF No. 294, the Court conducted a follow-up telephonic hearing this
                                  14   morning concerning Defendant John Dyet’s document production and the scheduling of his
                                  15   deposition. The parties have agreed to conduct his deposition during the week of January 28,
                                  16   2019. The Court reminds the parties that the deposition must be completed by January 31, 2019.
                                  17   See ECF No. 274.
                                  18          In a letter dated December 13, 2018, ECF No. 306, Dyet stated he could complete his
                                  19   document production by January 15, 2019. Plaintiffs want his documents sooner so they can have
                                  20   more time to prepare for the deposition. The Court asked if Dyet can produce his documents by
                                  21   January 8. His counsel said yes, and Plaintiffs stated that was acceptable to them as well.
                                  22   Accordingly, the Court ORDERS that (1) Dyet complete his document production by January 8,
                                  23   and (2) Dyet be deposed the week of January 28 but not later than January 31.
                                  24          At the hearing Plaintiffs previewed two additional discovery disputes. They say they
                                  25   recently (after December 9, see ECF No. 300) discovered call logs and HR files in file cabinets in
                                  26   storage lockers that Dyet should have produced earlier. They also say his amended written
                                  27   discovery responses, served December 12, are inadequate. Dyet responded that he would like to
                                  28   meet and confer with Plaintiffs about those issues. The Court ORDERS the parties to meet and
                                   1   confer. If they are unable to reach a resolution, then pursuant to Local Rule 37-3 and ECF No.

                                   2   300, the parties’ joint letter brief is due December 21, 2018.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: December 14, 2018

                                   7

                                   8
                                                                                                        THOMAS S. HIXSON
                                   9                                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
